Citation Nr: 0516711	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to payment of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Ma. Imelda L. Labastida, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and V.B.




ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criteria for status as a "claimant" for purposes of 
entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for VA death benefits.  The RO 
denied the claim because the appellant's spouse did not have 
the required military service to be eligible for VA benefits.  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2004).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2004). 
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 
3.8(c) and (d).  Active service will be the period certified 
by the service department. 38 C.F.R. § 3.9(a) and (d) (2004).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.9 and 3.203(a), (c), to govern the conditions 
under which VA may extend veterans' benefits based on service 
in the Philippine Commonwealth Army or Recognized Guerrillas.  
Those regulations require that an applicant prove his (or, as 
here, her spouse's) service in the Philippine Commonwealth 
Army or Recognized Guerrillas (and thus his veteran status) 
with either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.9(a) (authorizing veteran 
status for Philippine veterans "from the date certified by 
the Armed Forces [of the United States]"), § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department is 
unable to verify the applicant's claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, claimants, 
including Philippine claimants, are not eligible for veterans 
benefits unless a United States service department documents 
or certifies their service.  

In the instant case, the appellant has submitted affidavits 
by several individuals attesting to the fact that her spouse 
served as a guerilla with the Philippine Army during World 
War II.  However, the service department has certified that 
the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

At a personal hearing at the RO in November 2003, testimony 
was adduced to the effect that the appellant's spouse did 
serve as a guerilla for the Philippine Army during World War 
II, including testimony by an individual claiming to have 
served with him.  

The claimant also indicated that the RO had previously 
requested verification of her spouse's service using a 
different spelling of his name and asked that the RO request 
re-verification of his service using another spelling.  In 
February 2004, the National Personnel Records Center 
responded that it was unable to identify any record of 
service using the additional spelling provided by the RO.  

The Board is bound by the finding of the service department, 
and thus concludes that the appellant's spouse did not have 
recognized service so as to confer eligibility for VA 
benefits.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) enhanced VA's duty to assist a claimant in 
developing facts pertinent to her claim, and expanded on VA's 
duty to notify the claimant and her representative, if any, 
concerning certain aspects of claim development.  See 
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The RO has notified the appellant of the provisions of the 
VCAA.  However, because the law is dispositive of the 
appellant's claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

Entitlement to VA benefits, based on claimed service, is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


